Case 8:20-cv-01747-VMC-TGW Document 60 Filed 09/07/21 Page 1 of 12 PageID 2820




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

    CHRISTINE DECAMP, as Guardian
    of the Property of
    Timothy Decamp, Jr. and
    assignee of Jasmina Woltcheck,
    and CONSTANCE DECAMP,
    as Guardian of the Person
    of Timothy Decamp, Jr.
    and assignee of Jasmina Woltcheck,

          Plaintiffs,

    v.                                    Case No. 8:20-cv-1747-VMC-TGW

    STATE FARM FIRE & CASUALTY
    COMPANY,

         Defendant.
    ______________________________/

                                    ORDER

          This matter comes before the Court upon consideration of

    Defendant State Farm Fire & Casualty Company’s Daubert Motion

    to Exclude the Testimony of Daniel Doucette (Doc. # 47), filed

    on August 9, 2021. Plaintiffs Christine and Constance Decamp,

    as Guardians of Timothy Decamp, responded on August 30, 2021.

    (Doc # 54). For the reasons that follow, the Motion is denied.

    I.    Background

          In this action, the Decamps, as Guardians for Timothy

    Decamp, Jr., assert claims for common law bad faith, statutory

    bad faith, and unfair claim settlement practices against



                                      1
Case 8:20-cv-01747-VMC-TGW Document 60 Filed 09/07/21 Page 2 of 12 PageID 2821




    State Farm. (Doc. # 1). The parties and the Court are familiar

    with the facts of this case, as well as the underlying

    litigation between the Decamps and State Farm’s insured,

    Jasmina Woltcheck. Thus, the Court need not reiterate those

    facts here.

          This case has proceeded through discovery and State Farm

    has moved for summary judgment. (Doc. # 45). In support of

    their position, the Decamps rely on the expert opinions of

    Daniel Doucette, Esq. Doucette is an attorney with “more than

    25 years of experience in the insurance industry consisting

    of   time   as    an   insurance   adjuster,   a   claim   manager,   a

    litigation supervisor, vice president of claims/legal, COO,

    CEO and ultimately chairman of a diverse insurance group

    writing multiple lines of insurance coverage in numerous

    states including the State of Florida.” (Doc. # 47-1 at 2).

    He has also “spent approximately 15 years as an active trial

    lawyer handling primarily insurance related matters.” (Id.).

          In    his   report,   Doucette    opines:    “Despite   multiple

    opportunities to resolve this matter and protect its insured

    from a significant excess judgment, State Farm failed to do

    so contrary to the custom and practice in the industry.” (Id.

    at 5). “Even if we assume there was no way to reduce the cost

    of the guardianship below $15,000, we have a situation where


                                        2
Case 8:20-cv-01747-VMC-TGW Document 60 Filed 09/07/21 Page 3 of 12 PageID 2822




    the company could have settled a multi-million dollar claim

    for a total payment of $65,000. There is no sane person faced

    with that opportunity who would not have immediately accepted

    the settlement demand.” (Id. at 8). “[I]n refusing to pay or

    contribute to the expense of the guardianship to resolve this

    catastrophic claim, State Farm was not acting consistent with

    the   custom    and    practice   in       the   industry.”   (Id.   at   9).

    Regarding      State    Farm’s    position        that   payment     of   the

    guardianship and special needs trust fees was not required

    under the terms of the insurance policy, Doucette asserts

    that “[i]t is irrelevant that the policy does not promise to

    pay   for   guardianship     costs”        because   insurance     companies

    frequently pay “routine loss expenses” that they are not

    required to pay under the terms of a policy. (Id.).

          Now, State Farm seek to exclude Doucette’s testimony.

    (Doc. # 47). The Decamps have responded (Doc. # 54), and the

    Motion is ripe for review.

    II.   Discussion

          Federal Rule of Evidence 702 states:

          A witness who is qualified as an expert by
          knowledge,   skill,    experience,   training,   or
          education may testify in the form of an opinion or
          otherwise   if:   (a)   the  expert’s   scientific,
          technical, or other specialized knowledge will help
          the trier of fact to understand the evidence or to
          determine a fact in issue; (b) the testimony is


                                           3
Case 8:20-cv-01747-VMC-TGW Document 60 Filed 09/07/21 Page 4 of 12 PageID 2823




          based on sufficient facts or data; (c) the
          testimony is the product of reliable principles and
          methods; and (d) the expert has reliably applied
          the principles and methods to the facts of the case.

    Fed. R. Evid. 702.

          Implementing Rule 702, Daubert v. Merrell Dow Pharms.,

    Inc., 509 U.S. 579 (1993), requires district courts to ensure

    that any and all scientific testimony or evidence admitted is

    both relevant and reliable. See Id. at 589–90. The Daubert

    analysis also applies to non-scientific expert testimony.

    Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999).

    District courts must conduct this gatekeeping function “to

    ensure that speculative, unreliable expert testimony does not

    reach   the   jury    under   the       mantle   of   reliability   that

    accompanies    the   appellation    ‘expert      testimony.’”   Rink   v.

    Cheminova, Inc., 400 F.3d 1286, 1291 (11th Cir. 2005).

          The Eleventh Circuit “requires trial courts acting as

    gatekeepers to engage in a ‘rigorous three-part inquiry.’”

    Hendrix v. Evenflo Co., 609 F.3d 1183, 1194 (11th Cir. 2010).

    The district court must assess whether:

          (1) the expert is qualified to testify competently
          regarding the matters he intends to address; (2)
          the methodology by which the expert reaches his
          conclusions is sufficiently reliable as determined
          by the sort of inquiry mandated in Daubert; and (3)
          the testimony assists the trier of fact, through
          the application of scientific, technical, or



                                        4
Case 8:20-cv-01747-VMC-TGW Document 60 Filed 09/07/21 Page 5 of 12 PageID 2824




          specialized expertise, to understand the evidence
          or to determine a fact in issue.

    Id. The proponent of the expert testimony bears the burden of

    showing,   by   a   preponderance     of   the   evidence,   that   the

    testimony satisfies each of these requirements. Id.

          State Farm does not challenge Doucette’s qualifications.

    But it does challenge his methodology and the assistance of

    his opinions to the trier of fact. (Doc. # 47 at 9, 13).

          1.    Reliability

           “Exactly how reliability is evaluated may vary from

    case to case, but what remains constant is the requirement

    that the trial judge evaluate the reliability of the testimony

    before allowing its admission at trial.” United States v.

    Frazier, 387 F.3d 1244, 1262 (11th Cir. 2004)(citing Fed. R.

    Evid. 702, Advisory Committee Notes (2000)). There are four

    recognized, yet non-exhaustive, factors a district court may

    consider in evaluating reliability:

          (1) whether the expert’s methodology has been
          tested or is capable of being tested; (2) whether
          the technique has been subjected to peer review and
          publication; (3) the known and potential error rate
          of the methodology; and (4) whether the technique
          has   been  generally   accepted   in  the   proper
          scientific community.

    Seamon v. Remington Arms Co., 813 F.3d 983, 988 (11th Cir.

    2016)(citations omitted). A district court can take other



                                      5
Case 8:20-cv-01747-VMC-TGW Document 60 Filed 09/07/21 Page 6 of 12 PageID 2825




    relevant     factors       into    account       as    well.      Id.    (citations

    omitted).

           “If the [expert] witness is relying solely or primarily

    on    experience,     then,”      in     establishing       reliability,          “the

    witness     must    explain       how    that    experience        leads    to    the

    conclusion reached, why that experience is a sufficient basis

    for the opinion, and how that experience is reliably applied

    to    the   facts.”    Frazier,         387   F.3d    at   1261    (citation       and

    internal quotation marks omitted). The Court’s analysis as to

    reliability “focus[es] ‘solely on principles and methodology,

    not on the conclusions that they generate.’” Seamon, 813 F.3d

    at 988 (citation omitted).

           According      to     State       Farm,       “Doucette’s        opinion     is

    inherently        unreliable      because       it    is   not    based     on    any

    authority, independent research, or experience. Instead, he

    bases his opinion on the testimony of witnesses in this case

    and    on   his    limited    personal        observations        concerning       the

    subject matter.” (Doc. # 47 at 10). State Farm emphasizes

    that Doucette has not performed or read a survey regarding

    how common the payment of guardianship costs is, or “point[ed]

    to a statute or regulation requiring insurers to pay these

    amounts, or at least point[ed] to a treatise or article or

    something.” (Id.). In short, State Farm takes issue with the


                                              6
Case 8:20-cv-01747-VMC-TGW Document 60 Filed 09/07/21 Page 7 of 12 PageID 2826




    fact    that    Doucette’s       “opinions     are     based      entirely      on

    deposition testimony from this case.” (Id.).

           The Court disagrees. Doucette may rely on his experience

    in the insurance industry to support his methodology. See

    Trinidad v. Moore, No. 2:15-cv-323-WHA, 2017 WL 490350, at *2

    (M.D.    Ala.    Feb.     6,    2017)(“Dillard’s           opinions      in   his

    supplemental report, like his opinions in his earlier report,

    are sufficiently reliable because they are based upon his

    personal knowledge and experience.”). Indeed, Doucette has

    personally      encountered     instances    of      his   employer,      GEICO,

    paying for a guardianship or court approval of a settlement.

    While Doucette testified that he only saw this happen in a

    “handful” of cases, he testified that he had not “seen a case

    where GEICO refused to do it.” (Doucette Dep. Doc. # 44-6 at

    44:24-45:24). This reliance on his experience qualifies as a

    sufficiently reliable methodology. See Iaffaldano v. Sunwest

    Mortg. Co., Inc., No. 2:17-cv-14222, 2018 WL 310050, at *2

    (S.D.    Fla.    Jan.    4,    2018)(“[The     expert]      has    substantial

    experience in the insurance industry, . . . which Plaintiff

    acknowledges []. His opinions, thus, are reliable based upon

    his    knowledge   and    experience.     He    need       not    have   used   a

    particular methodology in arriving at his conclusions.”).




                                          7
Case 8:20-cv-01747-VMC-TGW Document 60 Filed 09/07/21 Page 8 of 12 PageID 2827




          The alleged flaws in Doucette’s methodology highlighted

    by State Farm should be addressed in cross-examination. See

    Maiz v. Virani, 253 F.3d 641, 666 (11th Cir. 2001)(“Vigorous

    cross-examination, presentation of contrary evidence, and

    careful instruction on the burden of proof are the traditional

    and appropriate means of attacking [debatable] but admissible

    evidence.” (citations and internal quotation marks omitted)).

          2.     Assistance to Trier of Fact

          Expert testimony must also assist the trier of fact.

    Fed. R. Evid. 702. “By this requirement, expert testimony is

    admissible    if   it   concerns   matters   that   are   beyond   the

    understanding of the average lay person.” Frazier, 387 F.3d

    at 1262 (citation omitted). “[T]he court must ‘ensure that

    the proposed expert testimony is “relevant to the task at

    hand,” . . . i.e., that it logically advances a material

    aspect of the proposing party’s case.’” Allison v. McGhan,

    184 F.3d 1300, 1312 (11th Cir. 1999)(citation omitted).

          So, while “[t]he ‘basic standard of relevance . . . is

    a liberal one,’ Daubert, 509 U.S. at 587, . . .[,] if an

    expert opinion does not have a ‘valid scientific connection

    to the pertinent inquiry[,]’ it should be excluded because

    there is no ‘fit.’” Boca Raton Cmty. Hosp., Inc. v. Tenet

    Health     Care    Corp.,   582    F.3d   1227,   1232    (11th    Cir.


                                        8
Case 8:20-cv-01747-VMC-TGW Document 60 Filed 09/07/21 Page 9 of 12 PageID 2828




    2009)(citations     omitted).     “Proffered     expert    testimony

    generally will not help the trier of fact when it offers

    nothing more than what lawyers for the parties can argue in

    closing arguments.” Frazier, 387 F.3d at 1262-63 (citation

    omitted).

          State Farm argues: “Doucette’s opinion that State Farm

    ‘could’ and ‘should’ have settled Plaintiffs’ claim by paying

    Plaintiffs’ legal expenses can be taken one of two ways,

    neither of which is helpful to the trier of fact.” (Doc. # 47

    at 13). “First, it could be taken as testimony as to the

    existence of a legal duty to pay for Plaintiffs’ legal fees.

    Alternatively, it could be simply taken as testimony as to

    what other insurers have done in similar situations.” (Id.).

          Regarding the legal duty argument, State Farm contends

    that “[t]he Court (not expert witnesses) must be the jury’s

    sole source of law, and it is not helpful for them to hear

    either   duplicative     or   conflicting   testimony     of   expert

    witnesses as to the same issue.” (Id. at 14). True, “[n]o

    witness may offer legal conclusions or testify to the legal

    implications of conduct.” Dudash v. S.-Owners Ins. Co., No.

    8:16-cv-290-JDM-AEP, 2017 WL 1969671, at *2 (M.D. Fla. May

    12, 2017). However, Doucette states in his report that his

    opinions “are not intended to be legal opinions” and “to the


                                      9
Case 8:20-cv-01747-VMC-TGW Document 60 Filed 09/07/21 Page 10 of 12 PageID 2829




     extent   [he   has]   referenced   [legal   principles,   laws,   and

     cases], it is in [his] capacity as insurance expert not as a

     legal expert.” (Doc. # 47-1 at 2). And, upon review, the Court

     disagrees with State Farm that Doucette’s opinions are merely

     disguised legal conclusions. Thus, the Court will not exclude

     Doucette’s testimony on this basis. Still, the Court cautions

     Doucette that he may not offer any legal conclusions at trial,

     and   the   Court     will   entertain   specific   objections    if

     Doucette’s testimony crosses this line during trial.

           The Court also rejects State Farm’s argument that “the

     subject matter is not so specialized as to call for expert

     testimony” and “Doucette’s opinion is not helpful to the jury

     in deciding whether State Farm acted in bad faith.” (Doc. #

     47 at 17). Doucette may offer opinions on the customs and

     practices of the insurance industry and whether State Farm

     complied with those practices, as this will aid the jury. See

     Harrison v. State Farm Fire & Cas. Co., No. 2:12-cv-205-SPC-

     UAM, 2013 WL 12158377, at *2 (M.D. Fla. Dec. 11, 2013)(“[The

     expert] can testify as to disclosure of insurance information

     and why reliable insurance information is important, define

     insurance terminology, and talk about customs and practices

     in the insurance industry.”); see also Maharaj v. GEICO Cas.

     Co., No. 12-80582-CIV, 2015 WL 11279830, at *6 (S.D. Fla.


                                        10
Case 8:20-cv-01747-VMC-TGW Document 60 Filed 09/07/21 Page 11 of 12 PageID 2830




     Mar. 12, 2015)(“The Court finds that opinion testimony from

     a qualified witness as to the claims handling standards within

     the   insurance   industry,   and     whether   or   not   Defendant’s

     actions met those standards, will help the jury understand

     the evidence and determine a fact in issue. The jury does

     not, however, need any assistance in applying the law to this

     testimony and making a factual determination as to whether or

     not GEICO acted in ‘bad faith.’”). Such opinions are beyond

     the common knowledge of jurors. See Pacinelli v. Carnival

     Corp., No. 18-22731-Civ-WILLIAMS/TORRES, 2019 WL 3252133, at

     *6 (S.D. Fla. July 19, 2019)(finding expert testimony on

     certain industry standards helpful as they were “beyond the

     common knowledge of the average [layperson]”).

           State Farm’s Motion is denied.

           Accordingly, it is hereby

           ORDERED, ADJUDGED, and DECREED:

           Defendant State Farm Fire & Casualty Company’s Daubert

     Motion to Exclude the Testimony of Daniel Doucette (Doc. #

     47) is DENIED. With the caveat that Mr. Doucette may not offer

     legal opinions or conclusions, the Court declines to exclude

     Mr. Doucette as an expert.




                                      11
Case 8:20-cv-01747-VMC-TGW Document 60 Filed 09/07/21 Page 12 of 12 PageID 2831




          DONE and ORDERED in Chambers in Tampa, Florida, this 7th

     day of September, 2021.




                                      12
